RETURN OF SERVICE

 

UNITED STATES DISTRICT COURT
District of New York

Index Number: 1:20-CV-04201-ARR- Date Filed:
SJB

Plaintiff:

vs. ST$2020028613
Defendant:

ARDAMANDEEP SINGH, ET AL

For:
PETER G. SIACHOS

Received by STATUS, L.L.C. to be served on Fit Theorem Sugarland, Inc., 2725-Q Town Center Blvd,
Sugar Land, TX 77470.

|, Christian Bermudez PSC 15943 EXP 5/31/21, do hereby affirm that on the 11th day of September, 2020
at 2:30 pm, I:

served a CORPORATION by delivering a true copy of the SUMMONS, COMPLAINT FOR DAMAGES
AND INJUNCTIVE RELIEF, PRAYER FOR RELIEF, CIVIL COVER SHEET, EXHIBIT A, EXHIBIT B with
the date and hour of service endorsed thereon by me, to: Jonathon Cheuk as Agent/Authorized Agent
for Fit Theorem Sugarland, Inc., at the address of: 2725-Q Town Center Blvd, Sugar Land, TX 77470,
and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 30+, Sex: M, Race/Skin Color: ASIAN/TAN, Height: 5'6", Weight: 170,
Hair: BLACK, Glasses: N

| certify that | am over the age of 18, and a competent adult not having a direct interest in the litigation.

_f ‘

f

Christian Bermudez PSC15943 EXP 5/31/21
Process Server

STATUS, L.L.C.
PO Box 370
Bayville, NJ 08721
(908) 688-1414

Our Job Serial Number: STS-2020028613
Service Fee:

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
